DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 06/11/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/11/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-3, 5-16, and 19-21 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-3, 5-16, and 19-21 are pending and the following list summarizes their status:
Claims 1-3, 14-16, and 21 have been amended
Claims 4, 17, and 18 have been cancelled
Claims 1-3, 5-16, and 19-21 are rejected under 35 U.S.C. § 103
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The limitation of a processor configured to calculate a single oxygen-based signal based on said first and second oxygen-based output signals in claim 1. This limitation will be interpreted to mean that the oxygen signals are fused to create a single glucose value from these sensors using the methods taught between paragraphs [0335] and [0341] that relate to establishing a reliability index of the signals and then weighting them.
The limitation of a processor configured to calculate weights for the signals based on a transformation of quantitative inputs provided by EIS, as explained in claim 1. This limitation will be interpreted to mean the processor is calculating weights for the signals based on noise, membrane resistance, and calibration factors as disclosed in paragraph [0720] and associated with the diagrams in paragraphs [0727] and [0728] and their associated equations in paragraphs [0720]-[0730]. 
The limitation of a processor configured to fuse the peroxide-based output signal and single oxygen-based signal using the first weight and the second weight in claim 1. This limitation will be 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. ‘045 (US 20100030045 A1 - previously cited) in view of Gottlieb et al. ‘734 (US 20110319734 A1 - previously cited) and Varsavsky et al. (US 20150164371 A1).
Regarding claim 1, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining the concentration of glucose in a body of a user, said sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a first electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and a second electrochemical oxygen-based sensor ([0190]; cathodic polarization at the reference electrode is the second sensor of the dual oxygen sensor described); and sensor electronics, said sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: (a) receive a peroxide-based output signal from the peroxide-based glucose sensor, said peroxide-based output signal being indicative of a level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase); (b) receive a first oxygen-based output signal from the first oxygen-based sensor and a second oxygen-based output signal from the second oxygen-based sensor ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); (c) calculate a single oxygen-based signal based on said first and second oxygen- based output signals, wherein said single oxygen-based signal is indicative of said level of glucose in the body of the user ([0190]; the single signal is interpreted as the current value described as a result of a comparison of currents at a the dual oxygen sensors).
However, Gottlieb et al. ‘045 is silent on calculating, based on a transformation of quantitative inputs provided by EIS, a first weight for the peroxide-based output signal and a second weight for the single oxygen-based signal. Varsavsky et al. teaches a continuous glucose monitoring system that uses diagnostic information provided by EIS for each electrode to assess the reliability of each electrode independently ([0231]), thus producing a transformation of the original quantitative inputs that is provided by EIS. Varsavsky et al. continues to teach that this information may then be used to add weights, which are a measure of reliability, for each independent signal ([0231]). According to Varsavsky et al., the advantage of sensor diagnostics using EIS is that it allows for an overall CGM system that is more reliable and can scrutinize the health of each electrode autonomously without the need for a reference glucose value ([0232]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Gottlieb et al. ‘045 to include calculating weights for the peroxide-based output signal and the single oxygen-based signal as 
Gottlieb et al. ‘045 in view of Varsavsky et al. remains silent on fusing said peroxide-based output signal and said single oxygen-based signal to calculate a single, fused sensor glucose value for the blood glucose level in the user's body. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where signal data from different electrodes is weighted and computationally fused to determine an analyte concentration ([0010]). According to Gottlieb et al. ‘734, the advantage of fusing sensor signals is that it allows for assessment of the reliability of the glucose sensor system ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Gottlieb et al. ‘045 in view of Varsavsky et al. to include sensor signal fusion as taught by Gottlieb et al. ‘734 to assess the reliability of the glucose sensor system. 
Regarding claim 2, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein the sensor device is configured to be either implanted or subcutaneously disposed in the body of the user (Fig. 3 and [0094]; subcutaneous sensor insertion system).
Regarding claim 3, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system further including a transmitter ([0094] and Fig. 3 element 400; transmitter). However, Gottlieb et al. ‘045 is silent on the transmitter being configured to be worn on the body of the user. It is noted, however, that the applicant's specification fails to provide details of criticality or unexpected results regarding the placement of the transmitter on the user’s body as opposed to the user’s clothing or adjacent the user. As there is no criticality or unexpected results regarding the placement of the transmitter, it would have been obvious through routine optimization to determine an appropriate position to place the transmitter with respect to the device in order to send and receive data.
([0019]; medication infusion pumps).
Regarding claim 6, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said glucose monitoring system is a closed- loop system ([0180]; can be used in a closed loop system).
Regarding claim 7, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said first electrochemical peroxide-based glucose sensor is carried on a first flex, and said first and second electrochemical oxygen-based sensors are carried on a second flex ([0110] and figs. 13A-D; the figures show multiple layouts for sensors separated between flexes).
Regarding claim 8, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said first oxygen-based sensor includes Glucose Oxidase (GOx) as a catalyst and is operated at a negative potential ([0190]; cathodic polarization is negative and measures changes in oxygen from glucose interacting with glucose oxidase).
Regarding claim 9, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said second oxygen-based sensor does not include GOx ([0078]; GOx may be substituted for other proteins or enzymes) and is operated at a negative potential ([0190]; cathodic polarization is a negative potential).
Regarding claim 10, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein the microprocessor calculates said single oxygen-based signal by computing a difference between said first oxygen-based output signal and said second oxygen-based output signal ([0190]; the single current value described as a result of a comparison of currents at the dual oxygen sensors).
Regarding claim 11, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system further including a second electrochemical peroxide-based glucose sensor, wherein said first and second peroxide-based glucose sensors are redundant glucose sensors ([0010]; system can comprise a plurality of working/reference/counter electrodes for redundant measurement).
(Gottlieb et al. ‘734 [0010] and [0037]; signal data from different electrodes is weighted and computationally fused and used to assess sensor reliability).
Regarding claim 13, Gottlieb et al. ‘045, as modified by Gottlieb et al. ‘734 and Varsavsky et al. with regard to claim 1, discloses a continuous glucose monitoring system wherein the microprocessor determines that the peroxide-based glucose sensor is functioning properly if a difference between said single oxygen-based signal and said peroxide-based output signal exceeds a threshold value (Gottlieb et al. ‘734 [0041]; sensor drift is interpreted as a difference between sensor signals and the predetermined range is a threshold value).
Regarding claim 14, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, said sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a second electrochemical peroxide-based glucose sensor ([0010]; the system can comprise a plurality of working/reference/counter electrodes for redundant measurement); and an electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and sensor electronics, said sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: (a) receive a first peroxide-based output signal from the first electrochemical peroxide-based glucose sensor, said first peroxide-based output signal being indicative of the level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode); (b) receive a second peroxide-based output signal from the second electrochemical peroxide-based sensor, said second peroxide-based output signal being indicative of the level of glucose in the user' body  ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); (c) receive an output signal from said electrochemical oxygen-based sensor, said output signal being indicative of a measured level of oxygen in the body of the user ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase).44825-1765-3966.v1Docket Number: 040088-0452492 PATENT APPLICATION
However, Gottlieb et al. ‘045 is silent on deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level before continuing the evaluation of a blood glucose level. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb et al. ‘734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb et al. ‘045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level prior to continuing to evaluate a user’s blood glucose level as taught by Gottlieb et al. ‘734 to prevent instability in the sensor signal caused by a low oxygen concentration.
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 remains silent on calculating, based on a transformation of quantitative inputs provided by EIS, a first weight for the peroxide-based output signal and a second weight for the single oxygen-based signal. Varsavsky et al. teaches a continuous glucose monitoring system that uses diagnostic information provided by EIS for each electrode to assess the ([0231]), thus producing a transformation of the original quantitative inputs that is provided by EIS. Varsavsky et al. continues to teach that this information may then be used to add weights, which are a measure of reliability, for each independent signal ([0231]). According to Varsavsky et al., the advantage of sensor diagnostics using EIS is that it allows for an overall CGM system that is more reliable and can scrutinize the health of each electrode autonomously without the need for a reference glucose value ([0232]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 to include calculating weights for the peroxide-based output signal and the single oxygen-based signal as taught by Varsavsky et al. as a combination of known prior art elements in the same field of continuous glucose monitoring to yield the predictable result of creating a reliable CGM system.
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 and Varsavsky et al. remains silent on fusing said peroxide-based output signal and said single oxygen-based signal to calculate a single, fused sensor glucose value for the blood glucose level in the user's body. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where signal data from different electrodes is weighted and computationally fused to determine an analyte concentration ([0010]). According to Gottlieb et al. ‘734, the advantage of fusing sensor signals is that it allows for assessment of the reliability of the glucose sensor system ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 and Varsavsky et al. to include sensor signal fusion as taught by Gottlieb et al. ‘734 to assess the reliability of the glucose sensor system. 
Regarding claim 15, Gottlieb et al. ‘045, as modified by Gottlieb et al. ‘734 with regard to claim 14, discloses a continuous glucose monitoring system wherein if the microprocessor determines that the measured level of oxygen is below said threshold oxygen level (Gottlieb et al. ‘734 [0057]; comparison of at least one metric to a predetermined threshold to get underlying trend), the microprocessor reverses the potential of said first electrochemical peroxide-based glucose sensor so as to convert the first electrochemical peroxide-based glucose sensor into a second oxygen-based sensor ([0190]; cathodic polarization at working electrode from dual oxygen sensor description), and calculates the level of glucose in the body of the user based on respective output signals of the first and second electrochemical oxygen-based sensors ([0190]; dual oxygen sensor description).
Regarding claim 16, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein the microprocessor calculates the level of glucose in the body of the user by computing a difference between the output signal of the first electrochemical oxygen-based sensor and the output signal of the second electrochemical oxygen-based sensor ([0190] the single current value described as a result of a comparison of currents at a the dual oxygen sensors).
Regarding claim 19, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said first electrochemical peroxide-based glucose sensor is carried on a first flex, and said electrochemical oxygen-based sensor is carried on a second flex ([0110] and figs 13A-D; multiple sensor flex-circuit assembly layouts exist with sensors separated on different flexes).
Regarding claim 20, Gottlieb et al. ‘045 discloses a continuous glucose monitoring system wherein said glucose monitoring system is a closed-loop system ([0180]; can be used in a closed loop system). 
Regarding claim 21, Gottlieb et al. ‘045 discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising: receiving a first peroxide-based output signal from a first electrochemical peroxide-based glucose sensor of a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, said first peroxide-based output signal being indicative of a level of glucose in the body of the user ([0190] and [0010]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode in a system comprising a plurality of working/reference/counter electrodes for redundant measurement); receiving a second peroxide-based output signal from a second electrochemical peroxide-based glucose sensor, said second peroxide-based output signal being indicative of the level of glucose in the user' body ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); receiving an output signal from an electrochemical oxygen-based sensor of the pseudo-orthogonally redundant glucose sensor device, said output signal being indicative of a measured level of oxygen in the body of the user ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase).
However, Gottlieb et al. ‘045 is silent on deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level before continuing the evaluation of a blood glucose level. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb et al. ‘734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb et al. ‘045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level prior to continuing to evaluate a user’s blood glucose level as taught by Gottlieb et al. ‘734 to prevent instability in the sensor signal caused by a low oxygen concentration.
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 remains silent on calculating, based on a transformation of quantitative inputs provided by EIS, a first weight for the peroxide-based output signal and a second weight for the single oxygen-based signal. Varsavsky et al. teaches a continuous glucose ([0231]), thus producing a transformation of the original quantitative inputs that is provided by EIS. Varsavsky et al. continues to teach that this information may then be used to add weights, which are a measure of reliability, for each independent signal ([0231]). According to Varsavsky et al., the advantage of sensor diagnostics using EIS is that it allows for an overall CGM system that is more reliable and can scrutinize the health of each electrode autonomously without the need for a reference glucose value ([0232]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 to include calculating weights for the peroxide-based output signal and the single oxygen-based signal as taught by Varsavsky et al. as a combination of known prior art elements in the same field of continuous glucose monitoring to yield the predictable result of creating a reliable CGM system.
Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 and Varsavsky et al. remains silent on fusing said peroxide-based output signal and said single oxygen-based signal to calculate a single, fused sensor glucose value for the blood glucose level in the user's body. Gottlieb et al. ‘734 teaches a sensor system used for sensing glucose (Abstract) where signal data from different electrodes is weighted and computationally fused to determine an analyte concentration ([0010]). According to Gottlieb et al. ‘734, the advantage of fusing sensor signals is that it allows for assessment of the reliability of the glucose sensor system ([0037]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Gottlieb et al. ‘045 in view of Gottlieb et al. ‘734 and Varsavsky et al. to include sensor signal fusion as taught by Gottlieb et al. ‘734 to assess the reliability of the glucose sensor system. 
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 7 and 8, filed 06/11/2021, with respect to the prior art rejections of the claims have been fully considered but are not persuasive.
Regarding Applicant’s arguments on page 7 that Varsavsky does not teach calculations of weights based on a transformation of quantitative inputs provided by EIS, the examiner disagrees. Varsavsky explicitly states in paragraph [0231] that an algorithm may take the diagnostic information provided by EIS for each electrode and assess the reliability of each electrode independently. This is a transformation of the original data provided by EIS to yield reliability data. The result of this is a calculation of weights as described in paragraph [0231]. Therefore, Varsavsky does teach the subject matter at issue.
All further arguments regarding the prior art rejection are based on this previously addressed argument which is not persuasive. Therefore, the other arguments are also not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791